EXHIBIT 10.1

amendment No. 1 to CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of this 11th day of May, 2017, by and among Aptevo Therapeutics inc., a
Delaware corporation (“Aptevo Therapeutics”), APTEVO BIOTHERAPEUTICS LLC, a
Delaware limited liability company (“Aptevo BioTherapeutics”), APTEVO RESEARCH
AND DEVELOPMENT LLC, a Delaware limited liability company (“Aptevo R&D”, and
Aptevo R&D together with Aptevo Therapeutics and Aptevo BioTherapeutics, each
individually, a “Borrower” and collectively, the “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, as Agent (in such capacity, together with its
successors and assigns, “Agent”) and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Credit and
Security Agreement, dated as of August 4, 2016 (the “Original Credit Agreement”
and as the same is amended hereby and as it may be further amended, modified,
supplemented and restated from time to time, the “Credit Agreement”), pursuant
to which the Lenders have agreed to make certain advances of money and to extend
certain financial accommodations to Borrowers in the amounts and manner set
forth in the Credit Agreement.

 

B.Pursuant to Section 6.2 of the Original Credit Agreement, Borrowers are
required to maintain a minimum Net Commercial Product Revenue for each
applicable Defined Period and Borrowers failed to comply with such requirement
for the Defined Period ending March 31, 2017 which failure constitutes an Event
of Default under Section 10.1(a)(ii) of the Credit Agreement (the “Specified
Event of Default”).

 

C.Borrowers have requested, and Agent and Lenders have agreed, to waive, ab
initio, the Specified Event of Default and to amend certain provisions of the
Original Credit Agreement to, among other things, modify the conditions to the
availability of Term Loan Tranche 2, grant a springing lien in the Borrower’s
Intellectual Property, and amend the Net Commercial Product Revenue covenant,
all in accordance with the terms and subject to the conditions set forth herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended
hereby.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including those capitalized
terms used in the Recitals hereto).

2.Limited Waiver.  

(a)At the request of and as an accommodation to the Borrowers and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 hereof,
Agent and Required Lenders hereby waive, ab initio, the Specified Event of
Default in accordance with the terms hereof.

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

(b)The limited waiver set forth in this Section 2 is effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not, except as expressly provided herein, be deemed to (a) be a consent to any
other amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that Agent
or Lenders have or may have in the future under or in connection with the Credit
Agreement or any other Financing Document (other than in respect of the
Specified Event of Default); (c) constitute a consent to or waiver of any past,
present or future Default or Event of Default (other than the Specified Event of
Default) or other violation of any provisions of the Credit Agreement or any
other Financing Documents; (d) create any obligation to forbear from taking any
enforcement action, or to make any further extensions of credit (other than in
respect of the Specified Event of Default); or (e) establish a custom or course
of dealing among any of the Credit Parties, on the one hand, or Agent or any
Lender, on the other hand.

3.Amendments to Original Credit Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 below, the Original Credit
Agreement is hereby amended as follows:

(a)The definition of “Collateral” in Section 1.1 of the Original Credit
Agreement is hereby amended by adding the following words at the end thereof:

“but excluding any Excluded Property”

(b)Clause (b) of the definition of “Excluded Property” in Section 1.1 of the
Original Credit Agreement is hereby amended by adding the following
parenthetical after the words “property right” in the first line thereof:

“(including without limitation any jointly owned or jointly developed
Intellectual Property rights)”

(c)Clause (c) of the definition of “Excluded Property” in Section 1.1 of the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:

“(c)prior to the occurrence of a Springing IP Event, Intellectual Property
except to the extent that it is necessary under applicable law to have a Lien
and security interest in any such Intellectual Property in order to have a
perfected Lien and security interest in and to IP Proceeds (provided that, for
avoidance of doubt, neither Agent nor any Lender shall have any right to
transfer or dispose of any Intellectual Property as a result of this clause
(c)), and for the avoidance of any doubt, the Collateral shall include, and
Agent shall have a Lien and security interest in, (i) all IP Proceeds, (ii) all
payments with respect to IP Proceeds that are received after the commencement of
a bankruptcy or insolvency proceeding and (iii) except to the extent excluded by
clause (b) above, all license and sublicense agreements to which any Borrower is
a party and all rights granted to such Borrower thereunder, including without
limitation, the license and sublicense agreements entered into between any
Borrower and Emergent in connection with the Emergent Spinoff Transaction;
provided, however, that, upon the occurrence of a Springing IP Event and
continuing at all times thereafter (whether or not the Springing IP Event
continues), Intellectual Property shall no longer constitute “Excluded Property”
pursuant to this clause (c) (but may, for the avoidance of doubt, be excluded by
other clauses of this definition to the extent applicable) and the Collateral
shall immediately include all Intellectual Property of each Borrower (including,
for the avoidance of doubt, all IP Proceeds but excluding Intellectual Property
excluded by other clauses of this definition) automatically and without notice
or any further action by Agent, any Lender or any Credit Party; and”

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

(d)The definition of “Excluded Property” in Section 1.1 of the Original Credit
Agreement is hereby amended by adding a new clause (d) immediately following
clause (c) thereof and prior to the words “provided, however” as follows:

“(d)intent to use trademark applications.”

(e)The following definitions in Section 1.1 of the Original Credit Agreement are
hereby amended and restated in their entirety as follows:

““Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement, including, without limitation, any amendments and restatements
thereof.”

““Security Document” means this Agreement, the Intellectual Property Security
Agreement and any other agreement, document or instrument executed concurrently
herewith or at any time hereafter pursuant to which one or more Credit Parties
or any other Person either (a) Guarantees payment or performance of all or any
portion of the Obligations, and/or (b) provides, as security for all or any
portion of the Obligations, a Lien on any of its assets in favor of Agent for
its own benefit and the benefit of the Lenders, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof.”

““Term Loan Tranche 2 Activation Date” means the date, if any, on which the
Agent receives a Compliance Certificate delivered in accordance with Section
4.1, and such other documentation and information relating to the following
conditions as Agent may reasonably request, evidencing to Agent’s reasonable
satisfaction that (a) Borrower’s consolidated Net Commercial Product Revenue for
the twelve (12) month period immediately preceding such date is greater than or
equal to $40,000,000, and (b) Agent has received all documents, instruments and
other agreements from Borrower and Borrower has taken such other actions as
reasonably requested by Agent to perfect and maintain Agent’s first priority
perfected security interest (subject to Permitted Liens), for the ratable
benefit of Lenders, in Borrower’s Intellectual Property (other than Excluded
Property).”

“Term Loan Tranche 2 Commitment Termination Date” means March 31, 2018.

(f)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

““First Amendment” means that certain Amendment No. 1 to Credit and Security
Agreement, dated as of May 11, 2017, by and among Borrowers, Agent and the
Lenders.”

““First Amendment Effective Date” means the first date that all of the
conditions in Section 5 of the First Amendment are satisfied.”

““Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement in the form attached hereto as Exhibit G, which agreement
shall become effective in accordance with the terms of Section 4.16(f).

““Springing IP Event” means that, on any date, (a) the Borrowers have allowed,
as of the close of business on any day, the aggregate amount of unrestricted
cash and cash equivalents held by the Borrowers in Deposit Accounts or
Securities Accounts that are

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

subject to a first priority perfected Lien (subject to Permitted Liens) in favor
of the Agent to be less than $25,000,000 or (b) a borrowing of the Term Loan
Tranche 2 has occurred.”

(g)Clause (b) of Section 4.16 of the Original Credit Agreement is hereby amended
and restated in its entirety as follows:

“(b)If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
Borrower shall notify Agent on a quarterly basis and execute such documents and
provide such other information (including, without limitation, copies of
applications) and take such other actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject to Permitted Liens) in favor of Agent, for the
ratable benefit of Lenders, in (x) prior to the occurrence of a Springing IP
Event, the IP Proceeds or (y) upon the occurrence of a Springing IP Event, the
Registered Intellectual Property (other than Excluded Property and any security
interest that is not required to be perfected under the terms of this
Agreement).  Upon the occurrence of a Springing IP Event, Borrower shall take
such actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest (subject to
Permitted Liens) in favor of Agent, for the ratable benefit of Lenders, in the
Registered Intellectual Property (other than Excluded Property and any security
interest that is not required to be perfected under the terms of this
Agreement).”  

(h)Section 4.16 of the Original Credit Agreement is hereby amended by adding the
following new clauses (f) through (h) thereto:

“(f)On the First Amendment Effective Date, each Borrower will execute and
deliver to Agent the Intellectual Property Security Agreement.  The Intellectual
Property Security Agreement shall be held in escrow by Agent, and shall not be
in force and effect, unless and until the occurrence of the Springing IP Event,
at which time (i) the Intellectual Property Security Agreement shall immediately
and automatically become effective without any further action or consent by any
Borrower and (ii) Agent shall be automatically authorized to file the
Intellectual Property Security Agreement (including any updated schedules
thereto delivered pursuant to Section 4.16(h)) with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable.

(g)Upon the occurrence of a Springing IP Event and continuing at all times
thereafter (whether or not the Springing IP Event continues), then automatically
and without notice or any further action by Agent, any Lender or any Borrower
(i) Agent shall be authorized to file UCC financing statements, financing
statement amendments and security agreements (including any Intellectual
Property Security Agreement) necessary or desirable to perfect such security
interest in the Intellectual Property (other than Excluded Property and any
security interest that is not required to be perfected under the terms of this
Agreement), and (ii) each Borrower shall execute such other agreements and take
such other actions as Agent may reasonably request to establish, perfect or
protect Agent’s security interest in the Intellectual Property (other than
Excluded Property and any security interest that is not required to be perfected
under the terms of this Agreement).

(h)Borrowers shall promptly (and in any event within three (3) Business Days of
the occurrence thereof) provide Agent and each Lender with written notice of the
occurrence of a Springing IP Event, which notice shall be accompanied by a
certificate from an authorized executive officer from each Borrower (A)
acknowledging that the Springing IP Event has occurred, (B) specifying the date
on which the Springing IP Event

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

occurred, and (C) acknowledging that Agent may exercise any rights it may have
under this Agreement or any other Financing Document with respect to the
Springing IP Event.  Without limiting the foregoing, Borrowers shall promptly
(and in any event within ten (10) days of the occurrence of a Springing IP
Event) provide Agent a supplement to the Intellectual Property Security
Agreement certifying to and attaching true, correct and complete copies of
updated schedules to the Intellectual Property Security Agreement and certifying
that all Intellectual Property owned by each Borrower and registered in the
United States as of the date of such certification is reflected on such
schedules (other than Excluded Property).”

(i)Section 9.2(c) of the Original Credit Agreement is hereby is hereby amended
and restated in its entirety as follows:

“(c)Without limiting the generality of Section 3.2, except with respect to any
rights of any Borrower as a licensee under any license of Intellectual Property
owned by another Person, and except for (x) the filing of financing statements
under the UCC, (y) any change of ownership filings applications, authorizations,
consents or other actions that may be required with respect to Permits and (z)
after the Springing IP Event, the filing of the Intellectual Property Security
Agreement, duly completed with scheduled attached, with the United States Patent
and Trademark Office and/or the United States Copyright Office (as the case may
be), no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or consent of any other Person is required for
(i) the grant by each Borrower to Agent of the security interests and Liens in
the Collateral provided for under this Agreement and the other Security
Documents (if any), or (ii) the exercise by Agent of its rights and remedies
with respect to the Collateral provided for under this Agreement and the other
Security Documents or under any applicable Law, including the UCC and neither
any such grant of Liens in favor of Agent or exercise of rights by Agent shall
violate or cause a default under any agreement between any Borrower and any
other Person relating to any such collateral, including any license constituting
Collateral to which a Borrower is a party, whether as licensor or licensee, with
respect to any Intellectual Property, whether owned by such Borrower or any
other Person.”

(j)Section 9.2(g)(ix) of the Original Credit Agreement is hereby amended by
replacing the words “the foregoing” in the first line thereof with the words
“this Agreement or any other Financing Document”.

(k)Section 9.2(g) of the Original Credit Agreement is hereby amended by adding a
new clause (x) at the end thereof as follows:

“(x)  If, after the First Amendment Effective Date, any Borrower desires to
enter into a Permitted License and the proposed licensee under such Permitted
License requests that Agent enter into a non-disturbance agreement (or similar
agreement) in connection with such Permitted License, Agent hereby agrees to
negotiate in good faith and on a commercially reasonable basis with such
Borrower and such licensee to enter into such a non-disturbance and attornment
agreement with respect to the proposed Permitted License and the Intellectual
Property that is the subject thereof, which shall provide (among other things)
(A) that, notwithstanding any exercise of rights and/or remedies by the Agent
under this Agreement after a Springing IP Event in respect of the Intellectual
Property that is the subject of such Permitted License, such licensee shall
continue to have the rights and licenses set forth in its license agreement to
the extent that such licensee is in compliance with the terms thereof; provided
that in the case of any bankruptcy or insolvency proceeding with respect to such
Borrower the rights of such licensee and the Agent shall

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

be determined in accordance with the Bankruptcy Code (or other Laws applicable
to such proceeding), (B) an acknowledgement and consent by such licensee of
Agent’s security interest in the Collateral (including, to the extent
applicable, such Permitted License and the Intellectual Property that is the
subject thereof), and (C) that such Permitted License shall attorn to the owner
of such Intellectual Property after such exercise of rights and remedies.”

(l)Schedule 6.2 of the Original Credit Agreement is hereby replaced in its
entirety by a new Schedule 6.2 attached hereto as Exhibit A.

(m)The Original Credit Agreement is hereby amended by adding the attached
Exhibit G as Exhibit G thereto, in appropriate alphabetical order therein.

4.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that each of the representations and warranties set
forth in the Credit Agreement is true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date (without duplication of
any materiality qualifier in the text of such representation or warranty).  Each
Borrower confirms and agrees that all security interests and Liens granted to
Agent continue in full force and effect, and that all Collateral remains free
and clear of any Liens, other than those granted to Agent and Permitted
Liens.  Nothing herein is intended to impair or limit the validity, priority or
extent of Agent’s security interests in and Liens on the Collateral. Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of such Borrower, and are enforceable against such Borrower in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  

5.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied (or waived in
writing by the Agent and the Required Lenders), as determined by Agent in its
sole discretion:

(a)Borrowers, Agent and Required Lenders shall have delivered to Agent this
Agreement, executed by an authorized officer of each such Person;

(b)Borrowers shall have delivered to Agent a duly executed copy of the Amended
and Restated Fee Letter, in form and substance reasonably satisfactory to Agent;

(c)Borrowers shall have delivered to Agent a duly executed Intellectual Property
Security Agreement to be held in escrow, in form and substance reasonably
satisfactory to Agent;

(d)Agent shall have filed UCC-3 amendment statements necessary to reflect the
amendments set forth in this Agreement;

(e)Agent shall have received (i) reasonably satisfactory diligence of the
Borrowers’ Intellectual Property, including without limitation customary
intellectual property searches and (ii) lien searches and other searches as
Agent determines necessary and as otherwise permitted by Section 7.3 of the
Credit Agreement;

(f)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

representation or warranty) as of the date hereof except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty) (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(g)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default (other than the Specified Event of Default) shall
exist under any of the Financing Documents.

6.Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof (and not, for the avoidance of doubt, arising at any time
hereafter).  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and each Lender’s decision to enter into this Agreement
and agree to the modifications contemplated hereunder, and has been relied upon
by Agent and Lenders in connection therewith.

7.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents (other than as expressly set forth in Section 2
hereof with respect to the Specified Event of Default) or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default (other than as
expressly set forth in Section 2 hereof with respect to the Specified Event of
Default).  This Agreement (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

9.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.    

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(c)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(d)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(e)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

(h)Entire Agreement.This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]  

 

 

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.  

 

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

as Agent

 

 

 

By:  Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:  Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:        /s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

LENDER:

MIDCAP FINANCIAL TRUST,

 

as a Lender

 

 

 

By:  Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:  Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:        /s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

 




 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

By:  Apollo Investment Management, L.P., as Advisor

 

By:  ACC Management, LLC, as its General Partner

 

 

 

 

 

By:        /s/ Tanner Powell

 

Name: Tanner Powell

 

Title: Authorized Signatory

 




 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

 

LENDER:

FLEXPOINT MCLS HOLDINGS LLC

 

 

 

 

 

 

 

By:

    /s/ Daniel Edelman

 

Name:

Daniel Edelman

 

Title:

Authorized Signatory

 




 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

 

LENDER:

ELM 2016-1 TRUST

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

By:

    /s/ Adam Day

 

Name:

Adam Day

 

Title:

Authorized Signatory

 






 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

BORROWERS:

APTEVO THERAPEUTICS INC.

 

 

 

 

 

 

 

By:

    /s/ Jeffrey G. Lamothe

 

Name:

Jeffrey G. Lamothe

 

Title:

Chief Financial Officer

 

 

APTEVO BIOTHERAPEUTICS LLC

 

 

 

 

 

 

 

By:

    /s/ Jeffrey G. Lamothe

 

Name:

Jeffrey G. Lamothe

 

Title:

Chief Financial Officer

 

 

APTEVO RESEARCH AND DEVELOPMENT LLC

 

 

 

 

 

 

 

By:

    /s/ Jeffrey G. Lamothe

 

Name:

Jeffrey G. Lamothe

 

Title:

Chief Financial Officer

 




 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

Exhibit A

Schedule 6.2 – Minimum Net Commercial Product Revenue Schedule

 

Defined Period Ending

Minimum Net Commercial Product Revenue Amount

30-Sep-16

$34,847,470

31-Dec-16

$35,000,000

31-Mar-17

$34,000,000

30-Jun-17

$33,250,000

30-Sep-17

$34,000,000

31-Dec-17

$36,500,000

31-Mar-18

$38,000,000

30-Jun-18

$39,000,000

30-Sep-18

$40,000,000

31-Dec-18

$41,000,000

31-Mar-19

$42,000,000

30-Jun-19

$43,000,000

30-Sep-19

$44,000,000

31-Dec-19

$45,000,000

31-Mar-20

$45,500,000

30-Jun-20

$46,000,000

30-Sep-20

$46,500,000

31-Dec-20 and the last day of each calendar quarter occurring thereafter

$47,000,000

 




 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807

--------------------------------------------------------------------------------

 

Exhibit G to Credit Agreement (Form of Intellectual Property Security Agreement)

 

 

 

 

 

MidCap / Aptevo / Amendment No. 1 to Credit Agreement

\\DC - 036639/000031 - 10303807